Citation Nr: 1826169	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-02 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety/depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970 and from June 1971 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO) in May 2011 (which granted service connection for an anxiety disorder, rated 30 percent) and in May 2013 (which denied a TDIU rating).  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2015, the case was remanded for additional development.    

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time under consideration is the severity of the disability picture of the Veteran's service-connected psychiatric disability picture shown to have exceeded occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the anxiety/depressive disorder is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for the Veteran's anxiety/depressive disorder is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Codes (Codes) 9400, 9413, 9435 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Regarding the rating for anxiety/depressive disorder, the appeal is from the rating decision that granted service connection and assigned an initial rating and effective date for the award; statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

In June 2015 the Board remanded this claim for additional development, including an examination to assess the severity of the Veteran's psychiatric disability.  He reported for scheduled examination (in December 2015) but declined to participate;  citing a generalized mistrust of the VA system.  In a February 2016 statement, he asked that VA schedule him for an examination "to be done outside the VA at a mutual source that is provided by the VA."  He did not provide any explanation why the December 2015 examiner would not have been qualified to conduct the examination (or could not be trusted).  His personal preference or prejudice is not good cause for a failure to cooperate/appear.  Accordingly, the claim must be decided based on the evidence in the record.  See 38 C.F.R. § 3.655(b).  The duty to assist a claimant is not a one-way street.  See Olsen v. Principi, 3 Vet. App. 480 (1992).  The Board finds that there has been substantial compliance with the Board's February 2017 remand instructions (i.e., to the extent possible without the Veteran's cooperation).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Furthermore, the Board notes that in a February 2018 statement, the Veteran's representative acknowledged "all directives have been completed" (from the Board's June 2015 remand).    
  
Neither the Veteran nor his representative has raised any other issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

[As discussed in greater detail in the Remand below, the Board is remanding the issue of entitlement to a TDIU rating for an examination.  Alternative handling of this issue is appropriate as this claim for increase flows from a separate claim and is not an original compensation claim.  See 38 C.F.R. § 3.655(b).]    

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.     § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. 4.3.  

The Veteran's anxiety/depressive disorder has been assigned an initial 30 percent rating under Code 9413 and the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9413.  

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from an anxiety disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9413 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On April 2011 VA psychiatric examination, depressive disorder, not otherwise specified (NOS), anxiety disorder, NOS, and alcohol dependence (in full sustained remission) were diagnosed.  The Veteran reported that his "biggest issue is depression."  He reported symptoms of depressed mood, anxiety, diminished interest in activities he used to enjoy (such as artwork and fishing), increased appetite for "comfort foods," difficulty sleeping, fatigue, hyper-vigilance, and irritability.  He also reported experiencing a passive thought of death one month prior, but denied suicidal ideation.  The examiner was able to differentiate the symptoms and attributed the Veteran's anxiety and sleep impairment to his anxiety disorder.  The examiner acknowledged the Veteran's report of "considerable impairment in social and occupational functioning."  However, upon review of the evidence and examination of the Veteran, the examiner opined that the Veteran's service-connected psychiatric disability did not manifest in symptoms severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran self-reported that his difficulties with social and occupational functioning were primarily related to alcohol and substance misuse.  The Veteran reported that he has been in a few romantic relationships since separation from service, although they did not last long.  He reported a close relationship with his sister; he also stated that he had a lot of friends, but he "shut them off" as most were still involved with alcohol and substances.  He reported that he had held 12 or 13 jobs since separation, and that he missed many days of work "from drinking."  It was noted that since his retirement he exercises daily at a gym, is capable of the activities of daily living, and manages his own finances.  The examiner opined that the Veteran's anxiety disorder does not impact his ability to work. 

A July 2011 VA psychology record notes complaints of nightmares and difficulty sleeping.  The Veteran did not appear to be an imminent risk to harm himself or others.

A 2012 Social Security Administration (SSA) disability determination report notes a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of affective/mood disorders.  

VA mental health treatment records (including psychology group therapy records in 2011 and 2012) note that the Veteran was alert and oriented, participated appropriately, appeared open to intervention, and did not exhibit signs of homicidal or suicidal ideation.  January and July 2012 depression questionnaires and a February 2016 depression screen note depression.  Depression screens in October 2013 and March 2017 were negative.   

On February 2013 VA psychiatric examination, anxiety disorder NOS and depressive disorder NOS were diagnosed.  Regarding anxiety, the Veteran reported that his sleep was relatively within normal limits, as his nightmares had decreased in duration and frequency (to 1-2 times per week).  He also reported a decrease in symptoms of avoidance following his group therapy.  Regarding depression, the Veteran reported continued tearfulness, "melancholy," sadness, and occasional social isolation.  He reported that he had a girlfriend (of five years) whom he saw daily and had a good relationship with her and her grandchildren.  He related that the relationship was "rocky" but attributed that to his girlfriend's tendency to put her adult children's needs above her own or the Veteran's.  He also had increased his engagement in art to some extent, and denied a need for psychiatric medication.  He reported improvement during a 12-week group therapy course, and denied the need for individual therapy sessions.  The examiner opined that the Veteran's service-connected psychiatric disability did not manifest in symptoms severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran was retired.  When asked, the Veteran denied any interpersonal or attendance-related difficulties with work prior to retirement.  The examiner concluded that, based on examination and interview of the Veteran, as well as review of the record, there had been a "slight improvement in symptoms of anxiety and depression.  In addition, it is less likely than not that [the Veteran] would have difficulty working."  
    
On November 2013 VA psychiatric examination, depressive disorder NOS was diagnosed.  Since the February 2013 examination, the Veteran reported that his girlfriend had moved in with him.  He reported the relationship was rocky, and that they "get in to it every month," because she used drugs and alcohol and he was trying to remain sober.  He reported that group therapy was successful in helping him deal with his emotions, but he had stopped attending due to transportation difficulties.  Since the last examination, the Veteran reported that he still experiences a depressed mood, although it had "been doing better."  He endorsed continued sleep impairment, but reported that his nightmares had decreased since the February 2013 examination.  He also reported disturbances of motivation and mood.  The examiner noted that the Veteran "continued to report improvement in symptoms and notably does not meet any diagnostic criteria for an anxiety disorder at this time, based on DSM-IV criteria."  He denied avoidance behavior (with the exception of avoiding 4th of July fireworks displays), and "appeared eager to discuss his experiences in Vietnam."  She opined that the Veteran's depressive disorder does not appear to have changed since his prior examination.  Following examination and interview of the Veteran, as well as review of the record, the examiner opined that the Veteran's service-connected psychiatric disability did not manifest in symptoms severe enough to interfere with occupational and social functioning or to require continuous medication.  Citing his "history of gainful employment," she opined that it is less likely than not that the Veteran would have difficulty working due to his psychiatric disability.  

A December 2013 VA psychology record notes that the Veteran had not been seen for treatment since May 2013.  He reported that he was doing "ok" but endorsed occasional sadness.  He was considering taking custody of an 18-month old toddler who was living with him as the child's mother was abusing drugs.  

At his April 2015 Board hearing, the Veteran provided testimony somewhat in conflict with his reports and findings on November 2013 examination.  He related that he experienced anxiety and depression symptoms that directly impaired his occupational and his social functioning.  When asked to explain, he reported: "I have had 15 jobs in a period of my work career.  The last job I've had, um, was with the VA ... it was always shaky due to ... low performance ... not being able to ... just perform my duties."  He reported "sleeping on the job."  Regarding social functioning, he reported that his social interactions with others have "never been very good since military," and when asked about "family relationships" he explained that "I've never married.  Never really had any long-term relationships."  He described his current relationship as "rocky."  As his descriptions were inconsistent with the previous findings, the Board remanded the claim for a contemporaneous examination to assess the severity of his service-connected psychiatric disability.

In December 2015, the Veteran reported for a scheduled VA psychiatric examination but declined to participate.  He cited a generalized mistrust of the VA system.  

In a February 2016 statement, the Veteran wrote, "In response to the C&P examination that I walked out.  I would like my exam to be done outside the VA at a mutual source that is provided by the VA.  I was not comfortable talking to the particular examiner and was uneasy feeling so before I got upset I canceled (sic) the exam."

In an October 2016 statement, the Veteran's representative requested "a new compensation and pension examination for PTSD."  In a February 2018 statement, the representative acknowledged "all directives have been completed" from the Board's June 2015 remand.  

Analysis

Considering the symptoms that manifested throughout the period on appeal, the Board finds that the severity of the Veteran's anxiety/depressive disorder disability picture has not at any time exceeded occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for the 30 percent rating assigned.  In does not reflect or suggest occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating.  His symptoms included: mild to moderate anxiety (not found on November 2013 examination), moderate depression (that improved during the appeal period), sleep impairment, diminished interest in activities he used to enjoy (such as artwork and fishing), increased appetite for "comfort foods," fatigue, hyper-vigilance, and irritability.  These symptoms, and related impairment, are not of a severity consistent with the criteria for a 50 percent rating.  The Veteran has maintained apparently unimpaired daily activity functions in retirement, maintains adequate and responsible social relationships (suggested by his consideration of assuming care for an inadequately cared for minor), and providers have opined consistently that his psychiatric disability would not impact on work (and he reported on examination that it did not impact on his work prior to retirement).  While he described a more severe psychiatric disability picture history at the Board hearing, he declined to cooperate with a VA examination scheduled to assess the contemporaneous status of the disability.  Notably, he apparently is no longer receiving any psychiatric treatment (records of which might flesh out the disability picture).

The Board notes that the Veteran has on occasion more recently reported a rocky relationship with his girlfriend, but also notes that they had dated for more than five years and cohabitated.  Significantly, he initially attributed such relationship problems to her focus on her adult children/grandchildren, and more recently on her substance (while he seeks to remain sober).

The Board also notes the Veteran's report of suicidal thought on April 2011 VA examination, but has found it inconsistent with other evidence of record, particularly reports in 2011-2012 group therapy records and findings on February and November 2013 examinations.  The evidence of record simply does not show that his anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran has not required psychotropic medication, and apparently no longer requires any mental health therapy.

The preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

A rating in excess of 30 percent for anxiety/depressive disorder is denied.  


REMAND

The Veteran contends that his service-connected heart disease, diabetes, and psychiatric disability make him "too sick to work."  See March 15, 2012 VA Form 21-8940.  The Veteran is a high school graduate and last worked (from 1993 to 2010) as a clerk with VA.  An August 2012 VA Form 21-4192 reflects that the Veteran voluntarily retired from his VA position in May 2010.  

The Veteran's service-connected disabilities include: (1) ischemic heart disease, rated 60 percent; (2) anxiety/depressive disorder, rated 30 percent; (3) type 2 diabetes mellitus, rated 20 percent; (4) left lower extremity peripheral neuropathy, rated 20 percent; (5) right lower extremity peripheral neuropathy, rated 10 percent; and (6) bilateral tinnitus, rated 10 percent.  Their combined rating is 90 percent.  Therefore, he meets the schedular criteria for a TDIU rating under 38 C.F.R.           § 4.16(a).  The medical evidence of record suggests that he is unable to work in a physically strenuous occupation, but is capable of maintaining sedentary employment.  See November 2013 VA heart, diabetes, and peripheral neuropathy examination reports.  He contends that his psychiatric disability has worsened since the November 2013 VA psychiatric examination.   

In June 2015, the Board remanded the issue of entitlement to a TDIU rating, in part to ascertain the occupational and social impairment caused by Veteran's service-connected psychiatric disability.  As noted above, the Veteran reported for, but failed to participate in, a December 2015 VA psychiatric examination.  His failure to participate essentially a failure to report.  In subsequent (February and October 2016 statements), the Veteran and his representative asked VA to schedule a new examination.    

The Veteran is advised that a governing regulation provides that when a claimant fails to report for an examination scheduled in connection with a claim for increase (such as this claim for a TDIU rating) as opposed to an original compensation claim (when the disability rated based on the evidence of record), the claim shall be denied.   See 38 C.F.R. § 3.655(b) (emphasis added).  As the Veteran and his representative have expressed his interest in participating in a new psychiatric examination, a contemporaneous examination to assess the impact of his service-connected psychiatric disability on his current ability to work is indicated.  He is advised that if he fails to report for (and cooperate with/participate in) such examination, his claim will be denied on that basis.  38 C.F.R. §  3.655(b).     

On appeal the Veteran will also have the opportunity supplement the record with any updated pertinent treatment records.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since September 2017 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to identify the providers of any private psychiatric evaluations or treatment he has received and to submit the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment.   The AOJ should secure for the record complete clinical records from all providers identified.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected anxiety/depressive disorder.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note all psychiatric symptoms, including their frequency, severity, and specifically their expected impact on daily activity, social, and occupational functioning.  

The examiner must explain the rationale for all opinions .   

3.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claim for TDIU.  [If he fails to report to, or participate in, the scheduled psychiatric examination, the claim should be denied under 38 C.F.R. § 3.655(b).]  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


